DETAILED ACTION
This is the Office action based on the 15843185 application filed December 15, 2017, and in response to applicant’s argument/remark filed on November 16, 2020. Claims 1-3, 5-11, 13 and 21-29 are currently pending and have been considered below. Applicant’s cancellation of claims 4, 12 and 14-20 acknowledged. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 Claim 6 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “replacing the dielectric layer with a metal material” in the specification.  See MPEP, 2173.05i.  For the purpose of examining it will be assumed that there is support for the above limitation.
Claims 7-11, 13 and 23-24 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claim 6.

Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1, 22 and 25 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Park et al. (U.S. PGPub. No. 20180123029), hereinafter “Park”:--Claims 1,  22, 25: Park teaches a method of etching, comprisingproviding a semiconductor device comprising an etch stop layer 102 ([0029]), a dielectric layer 110 and 130 ([0034]), and a mask layer 135 having a plurality of openings exposing the dielectric layer (Fig. 4);etching the dielectric layer by using a plurality of first ion beams having a first incident angle through the openings to form a plurality of first openings in the dielectric layer, the first ion beams forms a layer of residues on the sidewall of the first openings ([0040]);etching the sidewall of the first openings by using a plurality of second ion beams having a second incident angle smaller than the first incident angle (Fig. 2, 5, 6, [0040]);etching the dielectric layer by using a plurality of third ion beams having a third incident angle larger than the first incident angle (Fig. 7, [0043-0045]), wherein an insulation layer 141 is formed on the sidewall of the first openings, wherein the third ion beams remove a top portion 135 (Fig. 6-8, [0047]) to form second openings.        It is noted that Fig. 6 shows a width of the second openings increases as a distance from the etch stop layer 102 decreases.  It is noted that either the layer of residues or the insulation layer 141 is considered the isolation layer recited in claim 1, and that at least a portion of the top portion 135 is removed after the isolation layer is formed.        Alternately, since the dielectric layer 110 is exposed to the third ion beam etching, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to remove a portion of the dielectric layer after the layer 135 has been removed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-9 and 23-24 rejected under 35 U.S.C. 103 as obvious over Park:--Claims 6, 9: Park teaches the invention as above.  Park further teaches that the first ion beam may have an incident angle about 50 – 80 degrees ([0036]) with 10% tolerance ([0037]).  Since there are inherent fluctuation in process accuracy and measurement precision, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine manufacturing, to form a vertical sidewall orthogonal to the top and bottom surfaces during the ion beam etching.  Park further teaches that a portion of the dielectric layer is removed during the second ion beam etching, and is replaced by redeposition of materials sputtered from layer 102 ([0045]), which may comprise aluminum oxide (0029]).  It is noted that aluminum is a metal.--Claims 7, 23, 24: Park teaches that the third ion beams remove a top portion 135 (Fig. 6-8, [0047]).  Park further teaches that the second ion beam etching may have an incidence angle of about 30-60 degrees ([0040]).  Fig. 6 shows that a sidewall of the etched pattern is inclined.--Claim 8: Park further teaches to perform a third ion beam etching to further etch the sidewall.  This would reduce a distance between two adjacent openings ([0040]). 
Claims 2-3, 5, 10-11, 13, 21 and 26-29 rejected under 35 U.S.C. 103 as obvious over Park as applied to claims 1, 6, 9 and 25 above, and further in view of Shih et al. (U.S. PGPub. No. 20160064239), hereinafter “Shih”:--Claims 2, 10, 26, 28, 29: Park teaches the invention as above.  Park is silent about a twist angle of the plurality of ion beams.Shih teaches that using an ion beam with a bimodal distribution twist angle is advantageous than a unimodal twist angle when etching a sidewall of a gap because the former not only etches the surface of the sidewall from different angles simultaneously but also devotes more ion energy to attack the surface roughness from its sides.        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to employ an ion beam with a bimodal distribution twist angle as the second ion beam to etch the sidewall in the invention of Park because Shih teaches that this would advantageously etches the surface of the sidewall from different angles simultaneously but also devotes more ion energy to attack the surface roughness from its sides.        Park further teaches to etch the sidewall of the opening by using a third ion beam, wherein the first, second, and third ion beams are applied at different angles, and that the materials sputtered by the etching redeposits on the sidewall ([0004-0006, 0040-0043]).  Park is silent about the angles; however, Park discloses that the sidewall has a variety of slopes at different locations, wherein the slope may be at different degrees, both positive or negative (Fig. 7).  Therefore, the slope of the sidewall is a result-effective variable, and it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to perform the etching so that the width of the opening is widest at the bottom, or a slope of the sidewall is an acute angle at a bottom corner.--Claims 3, 11: Shih further teaches that the ion beams having 2 energy peaks at angle α0 and β0 (Fig. 12), wherein α0 and β0 may be about 30 and -30 degrees, respectively ([0022]). --Claim 13: Shih teaches to further perform a wet etching ([0027]).  It is noted that this wet etching inevitably etches the dielectric layer 208 by some amount. --Claims 5, 21: Shih further teaches that the semiconductor device maybe rotated ([0012]), or moved relative to the ion beams along its length ([0022]).--Claims 27: Park teaches that the Shih further teaches that the semiconductor device maybe rotated ([0012]), or moved relative to the ion beams along its length ([0022]). 
Response to Arguments
Applicant's arguments filed November 16, 2020 have been fully considered as follows: --Regarding Applicant’s argument that the previously cited prior arts do not teach the amended feature, this argument is not persuasive, as explained above.   It is noted that the amendments have a different scope than the amendments discussed during the interview filed 11/2/2020.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/THOMAS T PHAM/Primary Examiner, Art Unit 1713